Matter of Leung v New York City Dept. of Bldgs. (2014 NY Slip Op 08996)





Matter of Leung v New York City Dept. of Bldgs.


2014 NY Slip Op 08996


Decided on December 24, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 24, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX, JJ.


2013-01430
 (Index No. 12437/12)

[*1]In the Matter of Irene Leung, appellant, 
vNew York City Department of Buildings, et al., respondents.


David Jadidian, Jackson Heights, N.Y., for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Larry A. Sonnenshein and Julian L. Kalkstein of counsel), for respondents.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 to review a determination of the Environmental Control Board of the City of New York, dated February 16, 2012, which confirmed a determination of an administrative law judge dated July 11, 2011, finding, after a hearing, that the petitioner violated Administrative Code of the City of New York §§ 28-210.1 and 28-202.1.
ADJUDGED that the determination dated February 16, 2012, is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner's contention, the testimony of the building inspector who issued a notice of violation to her provided substantial evidence to support the determination of the Environmental Control Board of the City of New York that the petitioner violated sections 28-210.1 and 28-202.1 of the Administrative Code of the City of New York (see  Administrative Code of City of NY § 27-2004[a][4]; NY City Building Code [Administrative Code of City of NY tit 28, ch 7] § BC 310.2).
The petitioner's remaining contentions are not properly before this Court.
BALKIN, J.P., LEVENTHAL, HALL and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court